DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (U.S. Patent Publication 2011/0098544) in view of Douglas (U.S. Patent No. 5,335,313).
Concerning independent claim 23, Shah et al. discloses integrating voice with a medical device, comprising:
“a processor configured to: detect speech of the caregiver” – integrated microphone 22 may be configured to receive voice commands from a caregiver or user (“detect speech of the caregiver”) (¶[0031]: Figure 1); medical device 40 may include a voice receiver 31 in any suitable form of a microphone, and may be configured to receive a voice and to convert the voice to an electronic analog waveform (¶[0036]: Figure 3); voice is received by a microphone (¶[0044]: Figure 4: Step 62); caregiver 82b may employ and/or interact with pulse oximeter 10 by wearing headset 26; caregiver 82b may place speaker 28 over his or her ear, and place the external microphone 30 
“acquire a name of a person based on the speech of the caregiver” – technique 90 may include receiving audio corresponding to new patient information; audio corresponding to new patient information may be received over internal microphone 22 and/or external microphone 30; external microphone 30 may receive patient information including patient name (“a name of a person”) and age from caregiver 82b (“based on the speech of the caregiver”); determining the new patient information may include processing the received audio and comparing the received audio to a speech database  (¶[0052]: Figure 6: Step 96); 
“identify the care receiver [who is a user of the assistance device] based on the name that is acquired” – after determining the new patient information from the received audio, a technique may include prompting a user, e.g., caregiver 82b to confirm the new patient information was correctly determined; storing new patient information may include storing the patient’s name and age in a memory located within medical device 40 (¶[0053] - ¶[0065]: Figure 6: Steps 98 to 104); here, a patient is “the care receiver”; broadly, confirming a spoken name of the patient is “identify the care receiver . . . based on the name that is acquired”.
Concerning independent claim 23, Shah et al. discloses that a caregiver identifies a care receiver by speaking a name, and the only elements not expressly disclosed by this reference are a care receiver “who is a user of the assistance device” and a preambular limitation of “an assistance device for assisting movement of a care Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  
Concerning independent claim 23, Douglas anyway teaches a voice-activated speaker-dependent control system for a hospital bed.  A system permits a patient to control his or her hospital room environment by simple voice commands in order to control features of existing motorized hospital beds including adjustment of head up/down positions and leg up/down positions.  (Abstract; Column 1, Lines 1 to 22)  Douglas, then, provides “a care receiver who is a user of the assistance device” and “an assistance device for assisting movement of a care receiver”.  Moreover, Douglas teaches that voice recognition software is continually updating a patient’s voice patterns, and that a preferred embodiment has a capability to be trained to a particular person’s speech patterns so that a desired command template can be created and stored.  (Column 6, Lines 29 to 48)  One skilled in the art could understand that a caregiver of Shah et al. could speak a name identifying a care receiver during a patient setup mode to identify a user of hospital bed belonging to a hospital of Douglas to assist movement with help of a caregiver, e.g., a doctor or nurse.  This would have an advantage of setting up a patient’s use of a hospital bed so that it enables training to a patient’s voice.  An objective is to provide a voice-activated hospital environment room operator system that is low cost, easy to implement, and assembled from conventional and readily available components for existing controls of any manufacturer’s hospital bed without major modifications.  (Column 2, Lines 50 to 64)  It would have been Shah et al. with a medical device that is a hospital bed as taught by Douglas for a purpose of providing a low cost voice-activated hospital bed.

Allowable Subject Matter
Claims 12 and 15 to 22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Independent claim 12 appears allowable because the prior art of record does not disclose or reasonably suggest the limitations of memorizing assistance operation data of the assistance device, determining an accuracy level of the user that was identified, and linking and memorizing information of the user that was identified and the accuracy level with the assistance operation data.  Arikuma (U.S. Patent Publication 2013/0227574) provides a somewhat similar process, where an analysis accuracy is recorded in an information table.  A function-category accuracy processing time-correlation table stores a coefficient of correlation between an analysis processing accuracy for voiceprint recognition. (¶[0034] - ¶[0037]: Figures 3 to 4)  However, Arikuma does not clearly teaches memorizing all of assistance operation data, information of the user that was identified, and the accuracy level.  Specifically, Arikuma does not appear to reasonably teach memorizing assistance operation data in an entire combination with the remaining limitations directed to acquiring a name of a person based on speech.  


Response to Arguments
 Applicants’ arguments filed 26 January 2021 have been considered but are moot in light of new grounds of rejection as necessitated by amendment.
Applicants’ amendments overcome the objections to the title and to the Specification.  
Applicants have amended independent claim 12 to incorporate some of the subject matter of dependent claims 13 and 14.  The Office Action indicated that dependent claim 14 would be allowable if incorporated into independent claim 12 along with intervening dependent claim 13.  Applicants have not incorporated all of the prior limitations of dependent claim 14 and intervening dependent claim 13 into independent claim 12.  Still, independent claim 12 appears to be allowable over the prior art of record.  Accordingly, claims 12 and 15 to 22 are indicated to be allowable.
However, Applicants add new independent claim 23, and this new independent claims necessitates new grounds of rejection.  Generally, independent claim 23 is now rejected as being obvious under 35 U.S.C. §103 over Shah et al. (U.S. Patent Publication 2011/0098544) in view of Douglas (U.S. Patent No. 5,335,313).  It is noted that independent claim 23 is patentably distinct from originally-presented independent claim 12, and could be withdrawn under the doctrine of election by original presentation.    
Specifically, Shah et al. discloses these broad limitations directed to detecting speech of a caregiver, acquiring a name of a person based on a speech of the caregiver, and identifying a name of a care receiver based on the name that is acquired.  That is, Shah et al. discloses that a doctor speaks a name of a patient in a patient setup Shah et al. does not necessarily disclose a care receiver “who is a user of the assistance device”, but this can be construed as merely a matter of ‘intended use’.  Here, Shah et al.’s medical device can be an oximeter used by a doctor.  Still, an oximeter might broadly be construed as an “assistance device” because it measures a patient’s oxygen level and is useful for patients with respiratory or cardiac problems, so that a patient is arguably “a user of the assistance device”.  Moreover, Shah et al. does not necessarily disclose the preambular limitations of “an assistance device for assisting movement of a care receiver with help of a caregiver”, but preambular limitations are not always given patentable weight when the body of the claim does not depend upon the preambular limitations for completeness.  
Douglas teaches a voice-activated hospital bed that provides speaker-dependent control.  So, Douglas teaches whatever limitations might be omitted by Shah et al. as directed to a care receiver “who is a user of the assistance device” and “an assistance device for assisting movement of a care receiver with help of a caregiver”.  That is, it is a patient or care receiver who can control operation of a hospital bed by speaking voice commands to adjust a head and leg position of the bed in Douglas.  Clearly, an adjustable hospital bed is “an assistance device” for a patient and a patient is “a user of the assistance device”.  Similarly, voice commands to adjust a head and leg position of a hospital bed is “an assistance device for assisting movement of a care receiver”.  Moreover, Shah et al. and Douglas can be combined under a rationale of KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) at least as (D) Applying a known technique to a known device (method, or product) ready for Shah et al. teaches a known medical device with a patient setup mode for receiving new patient information.  One skilled in the art could understand how to apply this as an ‘intended use’ to a hospital bed of Douglas so that a hospital bed belonging to a hospital could be set up for a specific new patient and provide speaker-dependent controls for the hospital bed.
These new grounds of rejection are necessitated by amendment.  Accordingly, this rejection is properly FINAL.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.
Youdin et al., Nolan, and Tanenbaum et al. disclose related prior art.
Applicants’ amendment necessitated the new grounds of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        February 10, 2021